Citation Nr: 1045870	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  06-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder and anxiety.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD) with 
major depression and anxiety.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision, which granted a 
claim for service connection for PTSD and assigned a 10 percent 
evaluation, effective May 27, 2004, and denied a claim for 
service connection for anxiety disorder with major depression. 

With respect to the Veteran's claim for an increased evaluation 
for his service-connected psychiatric disorder, the Board notes 
that the Veteran was assigned a temporary 100 percent evaluation 
from April 4, 2005, to May 31, 2005, in an August 2005 rating 
decision.  Subsequently, in a March 2006 rating decision, the RO 
increased the evaluation assigned to this disability to 30 
percent, effective May 27, 2004, with the exception of the period 
of time in which the Veteran had already been assigned the 
temporary 100 percent evaluation.  Since the RO did not assign 
the maximum disability rating possible for the entire period of 
time on appeal, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The Board notes that the Veteran was previously denied service 
connection for a nervous condition in an April 1981 rating 
decision.  While the RO noted in a July 13, 2004, letter to the 
Veteran that he was previously denied service connection for a 
nervous condition in April 1981, it appears that the RO did not 
construe the Veteran's current claim as an application to reopen 
a previously denied claim for service connection in its 
adjudication of the issue.  However, the Board notes that, in 
Boggs v. Peake, 520 F.3d 1330 (2008), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held (in the 
context for separate claims for conductive hearing loss and 
sensorineural hearing loss) that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two claims 
must be considered independently.  See also Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  The Board notes that the claim 
adjudicated in 1981 was for a nervous condition and the claim 
currently on appeal includes a claim for an anxiety disorder.  
However, as the claim currently on appeal also includes a 
currently diagnosed major depressive disorder, which is separate 
and distinct from a nervous condition, the Board finds that the 
claim currently on appeal should be considered on a de novo 
basis, and not subject to 38 U.S.C.A. § 5108 (West 2002) or 38 
C.F.R. § 3.156(a) (2010).

Also, as noted above, the Board has recharacterized the Veteran's 
claim for entitlement to an initial evaluation in excess of 30 
percent for the service-connected PTSD as entitlement to an 
initial evaluation in excess of 30 percent for service-connected 
PTSD with major depression and anxiety.  For the reasons 
discussed below, the Board is granting the Veteran's claim for a 
major depressive disorder and anxiety.  The Board notes that the 
regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2010).  Therefore, all of 
the Veteran's service-connected psychiatric disabilities will be 
evaluated under this general formula.  The Board notes that the 
evaluation of the same disability under various diagnoses, known 
as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 
(2010).  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  
Therefore, in order to avoid rating the Veteran twice for the 
same symptoms, the Board has recharacterized the Veteran's 
service-connected psychiatric disability as PTSD with major 
depression and anxiety so that all psychiatric symptoms may be 
evaluated together and assigned one rating under this formula.  
As such, despite the fact that the Veteran is being granted 
service connection for his major depressive disorder and anxiety, 
a separate evaluation for this disability will not be assigned, 
as any symptoms of this disability will be considered under the 
Veteran's newly characterized PTSD with major depression and 
anxiety.

In April 2005, a local hearing was held before a Decision Review 
Officer at the Des Moines, Iowa RO.  A transcript of that 
proceeding has been associated with the claims folder.  The Board 
notes that the Veteran indicated in a September 2008 statement 
that he wished be scheduled for a hearing.  However, in an April 
2009 statement, the Veteran indicated that he wished to continue 
his appeal without a personal hearing. 

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case accompanied 
by a waiver of initial review of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to an initial evaluation in excess of 30 
percent for service-connected PTSD with major depression and 
anxiety is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Resolving doubt in favor of the Veteran, his major depressive 
disorder and anxiety is shown to be causally or etiologically 
related to his service-connected PTSD. 


CONCLUSION OF LAW

Service connection for major depressive disorder and anxiety is 
warranted.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a 
major depressive disorder and anxiety, the benefit sought on 
appeal has been granted in full, as discussed in the following 
decision.  As such, the Board finds that any error related to the 
VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

For any disability which is proximately due to, or results from, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2010).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) 
(2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is seeking entitlement to service connection for a 
major depressive disorder and anxiety.  Specifically, the Veteran 
has indicated that his major depressive disorder and anxiety are 
related to his service-connected PTSD.  

A review of the service treatment records reveals no complaints, 
treatment, or diagnoses relating to depression or anxiety. 

With regard to a current diagnosis, the Board notes that the 
claims file contains extensive medical evidence regarding the 
Veteran's diagnosed psychiatric disabilities.  At the most recent 
VA examination in November 2007, the Veteran was diagnosed with 
generalized anxiety disorder, a recurrent major depressive 
disorder, and chronic PTSD. 

As noted above, the Veteran was previously granted service 
connection for PTSD.  With regard to the issue of whether the 
Veteran's depressive disorder and anxiety disorder were caused or 
aggravated by his service-connected PTSD, the Board notes that 
the claims file contains conflicting medical opinions on the 
matter. 

Specifically, the claims file contains several statements from a 
VA staff psychiatrist who has treated the Veteran.  Most 
recently, this psychiatrist submitted a statement dated in July 
2009, in which he indicated that he has treated the Veteran since 
January 2005 on a regular basis for chronic PTSD, major 
depressive disorder, and alcohol dependence.  He further stated 
that the Veteran still continues to exhibit significant symptoms 
which render him incapable of working productively at this time 
despite treatment.  His symptoms of major depression started 
after (and as a result of) the PTSD, which is service connected.  
The symptoms of the depressive disorder include sadness of mood, 
anhedonia, loss of energy, sleep disturbance among others.  These 
symptoms have also progressively worsened over the years in 
conjunction with the worsening of PTSD symptoms.  

This same psychiatrist indicated in October 2008 and March 2007 
VA treatment records that, in his opinion, the Veteran's major 
depressive disorder is secondary to PTSD.  In an October 2005 VA 
treatment record, this psychiatrist opined that it is as likely 
as not that the symptoms associated with his service-connected 
PTSD are inextricably intertwined with the symptoms of the major 
depressive disorder.  

To the contrary, the claims file also contains VA medical 
opinions indicating that the Veteran's PTSD is separate and 
distinct from his other psychiatric disabilities.  Specifically, 
the Veteran underwent a VA examination in November 2007.  Upon 
review of the claims file and interview of the Veteran, the 
examiner stated that, in regard to the issue of major depressive 
disorder and its interaction with PTSD, it is noted that the 
Veteran has previously established diagnoses of both disorders as 
well as a generalized anxiety disorder.  It seems likely that the 
depressive disorder preceded the PTSD.  His records allude to 
probable genetic loading for depressive disorder, given his 
mother's history of depressive disorder with suicidal attempts 
and history of hospitalization for treatment.  While it is not 
possible to state that there is absolutely no mutual 
exacerbations between his depressive disorder and PTSD, it seems 
more likely than not that these are independent disorders.  A 
separate doctor has previously estimated that the PTSD accounts 
for approximately one-third of the Veteran's functional 
impairment.  Granting the difficulty of such an estimation, the 
examiner concurred that this is a reasonable estimate.  This 
seems particularly supported by the at least adequate adjustment 
shown by the Veteran during the period between his discharge from 
military service and his loss of employment in 2002. 

The Board notes that the Veteran also underwent VA examinations 
in October 2004, November 2005, and July 2006.  These 
examinations were all conducted by the same clinical 
psychologist. 

In July 2006, upon reviewing the claims file and interviewing the 
Veteran, the examiner noted that the Veteran continues to 
maintain that his psychological difficulties all stem from combat 
exposure in Vietnam.  The examiner stated that his opinion 
continues to be that only a relatively minor portion of the 
Veteran's psychological distress can be ascribed to combat 
exposure in Vietnam, whereas he shows a pattern of significant 
medical problems, physical disability, and permanent exit from 
the work force at an early age.  This examiner indicated that his 
opinion with regard to the impairment, conditions, etc. has not 
changed since November 2005.  

In November 2005, upon reviewing of the claims file and 
interviewing the Veteran, the examiner noted that, as at the time 
of the last examination, the Veteran shows animus to ascribe all 
problems to PTSD and seeks to downplay or deny other potential 
sources of mental disorder problems.  The examiner stated that 
his opinion in regard to this has not changed, in that it appears 
that the Veteran has significant personality disorder issues and 
that he has been a tense, anxious person for a good deal of his 
life.  The examiner went on to opine that the Veteran does suffer 
from nonservice-connected psychological problems, including 
generalized anxiety disorder and major depressive disorder, 
recurrent, and that these are not secondary to or resulting from 
PTSD.  It was noted that the Veteran has a bona fide PTSD with 
conceded traumas, full spectrum of PTSD symptoms, etc., but that 
there is clear enough evidence that his anxiety problems and 
depressive problems have other origins as well.  The examiner 
indicated that the Veteran has shown a good deal of depression 
arising primarily since he started to have significant worries 
about his work status and health status, and it also appears that 
the issue of PTSD was brought up only later in his history.

In October 2004, upon reviewing the claims file and interviewing 
the Veteran, the examiner noted that the Veteran showed several 
mental disorders.  It was noted that the Veteran was viewed as 
meeting the criteria for a diagnosis of PTSD.  Additionally, it 
was noted that the Veteran does appear to have other mental 
disorders which would not likely be regarded as service 
connected.  He appears to have longer-running, very likely 
lifelong anxiety problems, diagnosed by his providers as 
generalized anxiety disorder, which would not be regarded as 
related to Vietnam service.  Also, the Veteran appears to have 
gone through considerable depression, now in fair remission while 
treated with medications, meeting criteria for an additional 
diagnosis of major depressive disorder.  The examiner concluded 
by stating, with all that in mind, the diagnostic formulation in 
the examination report shows that the Veteran does meet criteria 
for a diagnosis of PTSD but that only approximately one-third of 
the social and industrial impairment reflected by the Global 
Assessment of Functioning (GAF) score may properly be attributed 
to likely service-connected sources and to the Veteran's service 
in Vietnam.   

Upon consideration of all relevant evidence of record, the Board 
acknowledges that the examiner who conducted the November 2007 VA 
examination and the examiner who conducted the October 2004, 
November 2005, and July 2006 VA examinations essentially opined 
that the Veteran's anxiety disorder and major depressive disorder 
are not related to his PTSD.  However, as noted above, the 
Veteran's treating VA psychiatrist has repeatedly indicated that 
the Veteran's symptoms of major depression are inextricably 
intertwined with, or secondary to, his service-connected PTSD.  
Therefore, as the claims files contains medical opinions linking 
the Veteran's depression to his PTSD and medical opinions 
indicating that his depression and anxiety are not related to his 
PTSD, the Board concludes that there is at least an approximate 
balance of positive and negative evidence as to whether the 
Veteran has a major depressive disorder and anxiety that was 
caused or aggravated by his service-connected PTSD.  Thus, 
resolving doubt in favor of the Veteran, the Board concludes that 
service connection must be granted for his major depressive 
disorder and anxiety.  


ORDER

Entitlement to service connection for a major depressive disorder 
and anxiety is granted.


REMAND

The Veteran is seeking entitlement to an initial evaluation in 
excess of 30 percent for service-connected PTSD with major 
depression and anxiety.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this claim.

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The Board notes that the Veteran was afforded a VA examination 
evaluating his service-connected PTSD most recently in November 
2007.  As 3 years have passed since this examination was 
conducted, and the Veteran's service-connected psychiatric 
disability has now been recharacterized so that all symptoms 
related to his PTSD, his major depressive disorder, and his 
anxiety should be considered in evaluating his service-connected 
psychiatric disorder, the Board finds that a new VA examination 
is warranted to determine the current severity of this 
disability.

Furthermore, the Board notes that the Veteran's former 
representative indicated in a January 2005 statement that records 
should be obtained from Mercy Medical Center.  While the claims 
file contains some treatment records from this facility that were 
submitted along with records from the Iowa Disability 
Determination Services, it does not appear that a specific 
request was made for treatment records from this facility 
relating to the Veteran's PTSD with major depression and anxiety.  
VA has an obligation under the VCAA to assist claimants in 
obtaining evidence, to include relevant records from private 
medical care providers.  38 C.F.R. § 3.159 (2010).  As such, any 
private treatment records relating to the Veteran's PTSD with 
major depression and anxiety that have not been associated with 
the claims file should be obtained, to specifically include any 
private treatment records from Mercy Medical Center.  

Additionally, the RO should take this opportunity to associate 
with the claims file any VA treatment records and Vet Center 
treatment records relating to the Veteran's PTSD with major 
depression and anxiety that have not already been associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.	Any and all VA treatment records and Vet 
Center treatment records relating to the 
Veteran's PTSD with major depression and 
anxiety since February 2009 that have not 
already been associated with the claims 
file should be obtained.  

2.	Send to the Veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record, to 
specifically include any possible private 
treatment records relating to his PTSD 
with major depression and anxiety and any 
relevant treatment records from Mercy 
Medical Center.  The RO should also invite 
the Veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  Associate any 
records received, including negative 
responses, with the claims file.

3.	Provide the Veteran with a VA psychiatric 
examination in order to determine the 
current severity of his PTSD with major 
depression and anxiety.  The claims folder 
must be made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The examiner 
must note in the examination report that 
the claims folder was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should provide an opinion 
concerning the current degree of social 
and industrial impairment resulting from 
the Veteran's service-connected PTSD with 
major depression and anxiety.  In 
addressing this matter, the examiner 
should also provide a Global Assessment of 
Functioning (GAF) score, along with an 
explanation of that score.  Complete 
rationale for all opinions expressed 
should be provided.  

4.	Then, readjudicate the increased rating 
claim remaining on appeal.  In the event 
that the claim is not resolved to the 
satisfaction of the Veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is advised that failure to report for 
any scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


